Ca§e 5:18-CV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 1 of 13 Page |D #:1

bd

 

CASEY JENSEN, Bar No. 263593
Email Address: Ciensen@deconsel.com
DeCARLO & SHANLE

a Professional Corporation

533 S, Fremont Avenue§ 9th Fl@or

LOS Angeles, California 90071-1706
Telephc)ne %213§ 488-410()

Telecc)pier 213 488~4180

ATTORNEYS FOR PLAINTEFFS, CARPENTERS SOUTHWEST
ADMINISTRATIVE CORPCRATION and BOARD OF TRUSTEES
FOR THE CARPENTERS S()UTHWEST TRUSTS

UNITED STATES DESTRICT COURT

CENTRAL DISTRICT GF CAL§FORNIA

CARPENTERS SOUTHW`EST CAS`E NO.

ADMINISTRATIVE CORPORATIC!N, §

a Ca}if@mia non- rof“:t c<)z‘ <)ratii)n; and CGMPLAINT FGR:

BOARD QF :FR ST§ES QR THE 3

CARPENTERS SOUTHWEST § l. DAMAGES F{)R FAILURE

Fl"R§/YSFIS./t : T{) PAY FRINGE BENEF§T
CONTRIBUTIONS;

§
§
Pz§m:§ffgj §
2. DEFALCATION OF
ve FIDUCEARY BY THE
MISAPPROPRIATIGN OF

TEC ENSTALLATIGN, INC,€, 3 ‘\/ACATION FUNDS HELD
Ca§if<)mia C<)r Qra‘;ion; FRANCISCG j IN FIDUCIARY CAPACITY;
JAVIER GO ZALEZ, ,)'R,..j ais<) knowrz 33 `
FRANC}SCU GONZALEZ, an §ndi\/§dual; 3., SPECIFIC PERFORMANCE
and DOES 1 through 1(}, §nc§usiv€; FOR SPECIPIC MISSING

§ REP()RTS;

)

4 §NJUNCTI\/E RELIEF FOR
§AILURE TO "HMELY HLE
AND PAY `EMPLOYER

DQfez:damS.

 

W MONTHLY REPORTS;
JURISD§CTI()N
§§ §§`h§$ is 3 §§“:!§§ acii@§ §§ §§ ?ec()ver §§ng b@§@i§‘; wrz€r§bx,:§§@§§z §§ §<;:»;

§§f:i§€&i;§§)n §§ §§dz:€::§zii§; §§ §Q§ S§QC§§Q §€;‘§`0§§:;3:)€§ §G:‘ 5§@€§§§: mig§i:z§ ze§:><>r§$;
a§§ -ZE-`} fm §§§u§@;‘;§zf§ z:@li@f` §§ Q§§§§:z@§ §);@§ez :@§;Gz'ii§§§ Th§$ E,C‘;ie:m az'i§€§z ami
§§§i$§§€:é@:z @§@;§:1§ Q@;;;E §§ fognd@d §§ S@C§§§:; 3{§§ §§ §§ Lab<)r*?£fa§§§€mem

R<~:§a:§@n§ §§ §§ §§§'?'3, as zm€::§§d (”§,E@RAE::, §§ LSC § 135§;, ami S§z§§§§§§ §§:

 

Ca§e 5:18-CV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 2 of 13 Page |D #:2

CD\OOO-»IO\UJ§»W(\)W

m >--A »--4 >--» \»--
»~fi»>» W F»~} w

mm
m

,i

 

and 515 ef the Empl<)yee Retirernent Ineome Security Act cf 19?4, as amended

("ER;sA")§ 29 n.s.e. § 1132 and ms

PARTIES AND OTHERS

2. CARPENTERS SOUTHWEST ADMINISTRATIVE
CORPORATION, a Califn§nia non~preflt eorperatien {"CSAC“) is a neu-profit
eerperetien duly organized and existing undey end by Virtue 05 the janis 05 the S€ate
nic Celifez*n§e, CSAC*s principal place ef`bus§ness is in the Ceunty of L¢:)s Angeies,
S€eee efC:/:}ife§nie.

3! A.t en relevant times hefein, ihe BOARD GF TRUSTE§S FCR THE
CARP`ENTERS SC>UTHWEST TRUSTS were and new are fiduciaries end are duke
eui;heri:ed and ee:in§ trustees of these ERISA Trust ands defined in payagr’aph six.

4. CSAC end BGARD OF TRUST§ES FOR THE CARPENTERS
SOUTHWEST TRUSTS eye eise authorized egen§s 1l:O eat en beha§fef the remaining
Funds and entities (de‘§ned in perag;“eph nine) Wif;n fespeet te these §§elinqneneies.
CSAC end BQARD QF TRUSTE§S ¥OR THE CARPENTERS SOUTHWEST
TRUSTS eye sometimes eel§eetiveiy §efen‘ed w as “PLAINTIFFS.”

5, The true names and caneeities, W§neiher individual eerenre.:ie, esseeiate:,
er <)‘fii'zerw§sez of defendanis name<;§ herein as DQES § through li}, are unknown at
§his nme fe PLAINTIFFS, PLAINT§FFS Lherefeee sue ihe defendants by such
fie§;ii§ens ne:nes§ en& ?;AINTIFFS will amend §n§s eemple§nf; fe sheer their else
ne:nes end eepeeines when sine same has been esceri:e.ined. PLAINTIFFS ere
§n§`errned and be§§e:fe ene§ §;hereen el§ege §ha‘; each of §he §etitiensly nemee
defendenis is respens§‘e§e in seme :‘nenne§ fee flee eeeu§§enees herein e§§e§ee, e§:he:
ineeegn ns even ¢;:e§*n:ine“£g er :h:‘eugn fine eene'ee§ e§` ns egen‘iis§ serven:s ene§e;
ern§§e§fees§ er §n se§‘ne ez:he;‘ snennee es §’e§; en§§newnj sine inez PLA§N’§`§§FS*
§en':e§es as ne:e§n e§§e§;ed gee:~e pee>§§§nete§;; ee.eseé ej; fhese ee§ene§.en:si

§§ A‘§; e§§ :e§esfen‘; i§ezes§ she See§nwes? Ce;een:ez"s §eeh`:n e§d We§§ere

’?

.<,

 

Caii;e 5:18-CV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 3 of 13 Page |D #:3

,._A

Trust, the Southwest Carpenters Pension Trust, the Southwest Carpenters Vaeation
Trust, and the Southwest Carpenters Training Fund, Were and are express trusts
Which exist pursuant te section 302 et the LMRA§ 29 U.S.C. §lStS, and
multiemployer plans Within the meaning of section 3 of ERISA, 29 U.S.C. §lOOZ.
7. At all relevant times, the Censtructien lndustry Advancernent Fund of
Southern Calit`ornia, the Residential Housing Contract Adrninistration Trust Fund,
the Centractors-Carpenters Grievance and Arl)itration Trnst, and the Contract
Adrninistratien Trust for Carpenter~l\/lanagenaent Relations, Were and are express

trusts Which exist pursuant te section 392 et" the l;MRAz 29 U.S.C, §lSé,

C>\OOO“~JO\M~EAW[\J

S. At all relevant tirnes, the Carpenters-Contractors Cooperation

l l Corninittee ("CCCC"), Was and is a nen~pret`it Calitornia corperation Wnich exists
l2 pursaant to section S(ln} et the Laber Managernent Ceoneratien Act of 19'?8, 92
iii Stat. 2929 (i‘§??’S)aj far the earneses set faith in section 302(c)(9} of LMRA;, 29

la U.S.C, § 186(€)(9)

`l§ 9. CSAC is the administrator et the Sonthwest Carpenters Heaitli and
le Welfare Trast, the Seatliwest Carpenters Pension ”i"rnst;, the Seuthwest Carpenters
i?' \facation Trustj and the Senthwest Carpenters Training and, and assignee et` the

iii Constrnction industry Advancetnent and et Southern Calitornia, the Residential

l9 Hoasing Contract Adrninistratien Trnst and, the Centractors-Carpenters Gtie\/ance

29 and Arloitratien irnstc the Contract Adrninistratien Trnst for Carpenter#i\danagenaent

2l Reiatiens, and tiie Careenters=€entracters Coeperatien Cernrnittee (celleetiveiy, the

22 ”PLANS"), and as such is a pian fiduciary Witiiin the meaning ei` section 3 et`

23 ERlSA, 29 U.S.C, §l{}(}§§.

2a li'). The daly aatlnerized and acting trustees er directers et each of the
25 PLANS leave aisd assigned te CSAC ali their ri§nt§ title and interest in and te any

2d and ali arneants dee and ewing te tide §es;aective PLANS ny the eni§iejiret' as iierein

22 aiie§ed,
2d t i, iiie Sentiin/est Regienai Cenneii et Carnenters and its a§iiiiated iecai

j

 

 

Ca

O\ U\ -i-`rv~ W t\.)

wl

00

;e 5:18-cV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 4 of 13 Page |D #:4

unions (”UNIONS") affiliated With United Brotherhood oi` Carpenters and loiners
of Arnerica, are iahor organizations that are a party to the collective bargaining
agreements invoi\/ed.

l2. At all relevant times, employer, TEC INSTALLATIONS, lNC.c a
California corporation3 and DOES l through 5 {"EMPLOYER"), Was and is a
contractor engaged in the construction industry Within the jurisdiction of the
relevant UNIONS.

iBr At all relevant tirness FRANCISCG JAVIER GONZALEZ} JR., aiso
known as FRANCISCO GONZALEZ, an individaalj and DOES o through l€i, Was
and is listed tri/ith the Contractor’s State License Board as Responsihle l\/ianaging
Ot`t`iceri, Chiei §Xecutive Gt`ticer, and President ot` §MPLOYER§ and is reierred to
in this compiaint as “iNBl\/’lDUAL”.

FIRST CLAIM F()R RELI`EF
(DAMAGES F()R FAILURE TO PAY FRINGE BENEFIT
C()NTRIBUTIONS AGAINST TEC INSTALLATICNS, iNC.i
a California corporation
and D()ES l THROUGH 5)

ide On or about the date set forth thereon, EMPLGYER rnade, executed
and deiivered to the l/il;\ii@l\Iz a Carnenters i\/iernorandnrn Agreenient dated
Decernher des ZGi¢i (”MEMORANDUM AGREEMENT”). §§ tree and correct
copy is attached heretoj rnari<ed respectively as Exhihit ii i ii and incorporated herein
hy re §erencei

ii ihe KEEM§)RANDUM AGR;EEMENT hinds El`i/ii:’i;()‘{i€i{ to the terms
and cenditions et the Carjeenters i\/iaster trainer eigreernent between iinited tienerai
Centractersj ine. and the Seathts’est Regionai Conncii ot`§:arnenters and its
at`tiiiateci teeai i§niens§ United Brotherhood oi` Careenters and Jeiners oi`liartrieric:a;3

dated daly ii 2§i2i and anay reneteais or salesea§aent hfiaster tenor iagreernents§ and

§

 

 

Ca

.I§a. lack

U1

CD\~.OOO-~JO\

 

e 5:18-cV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 5 of 13 Page |D #:5

the l:'lsAl\lSg agreements and any amendmentsz modifications§ extensions;,
supplementations or renewals of the PLANS’ agreements (collectively referred to as
l’AGREl§l\/lENIS"`). lite PLANS are third narty beneficiaries of the
MEl\/lORAl\lDUl\/’l AGREEMENT and l\/laster Labor Agreernents.

lé. The Master Labor Agreernent binds EMPL()YER to any renewals or
subsequent applicable l\/laster Labor Agreernents and the PLANS’ AGREEl\/IENTS
(collectively, the “AGREEMEN"§S”),

i?. lite AGREEMENTS require EMPLGYER to pay fringe benefit
contributions at tire rates set tertii therein for every hour trorl\:ed by employees
performing services covered by tlie AGREEMENTS, and on account of all
compensation paid to ernoioyees performing services covered by the
AGREEMENTS§

iSi Tlie AGREEMENTS require EMPLGYER to rnalce the ti‘inge benefit
contributions by Way ot` Ern‘oloyers Monthly Reports (”R`EP©RTS“§ to the PLANS
at their place ot`bosiness in Los Angeles, Calit`ornia:, on or before the 25th day ot`
each month foilowing tire rnontii during Wliicli tire lioan for nfbicb contributions are
doe Were Worl<:ed or paidd Furtberj tire AGREEMENTS specifically provide that the
venire of an action to recover delinqoent fringe benefit contributions shall be in the
County of lies Angeles,

l§t ln acknowiedging both that tire regolar and brorth payment ot
employer contributions is essential to tire maintenance or the PLANS, and the
extreme ditt`icult§/i it` not irnr)racticabiiitya ot rising tire actual expense and damage
to the PLANS Wl’ien seen rnontliij§ contribations are not paid totten dne, tire
A§RE§MENTS bros/ride that tire arnottnt ot contractual damages to tire i§isAi\lS
resniting trorn a taiiare to eaja contributions arnett doe strait be presented to be tiie
sain ot` §3§,§§3 net cieiinanencthy or itt percent of tire anioont or tire contribntions doea
Wiiiciietfer is greater inis anionnt strait becoine doe and §a:rabie to tire §:`SAC as

iit§oidated darnages in addition to tire nneaid contribotions or eoritritnitions said

§

 

e 5:18-cV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 6 of 13 Page |D #:6

late,

ZG. El\/IPLOYER engaged Worl<ers Who performed services covered by the
AGREEMENTS and Who performed labor on Worl<s of construction within the
jurisdiction of the PLANS? AGREEMENTS undertaken by EMPLGYER during the
tenn of the PLANS’ AGREEl\/IENTS.

2l. El\/IPLOYER has failed to pay the fringe benefit contributions in the
manner prescribed by the AGREEMENTS, and there is nonir doe and owing the
PLANS front EMPLQYER the arnottnts set forth in Exhibit "2."

231 fire AGREEMENTS require EMPLOYER to pay for the expense of
auditing El\/IPLOYER’s business records if an audit by the YLANS indicates that
EMPL()YER faiied to report and pay all contribtttions.

23 As a resoit of the failure to pay fringe benefit contributions in the
manner prescribed by the AGREEly/i`ENiS, EMPLCYER is iiable for interest on the
unpaid contributions front the first of the month following the date der at the rate
prescribed by the AGREEMENTS.

24 As a result of the failure to pay fringe benefit contributions in the
rnanner prescribed by the AGREEMENT& El\/iPLGYER is liabie for an amount
equal to the greater of interest on the unpaid contribntions as prescribed by section
662i ofthe internal Reyenne Code of l954,§ 26 U,S.C, §oo;l, or liquidated
damages provided for under the AGR§EdeNTS,

251 it has been necessary for PLAiNTiFFS to engage counsel to bring this
action to recoyer the delinqnent fringe benefit contribotions. i)tirsoant to the
AGR§El\»/i§bliS and section SGZ(g)t:Z} of ERiSA, 2§ il.S.C; §i i§?.{g)(;i},
§Ni?it§§”§§ is iiable for reasonable attorneys fees incnrred in iitigating this
niatteri

2d the §Lni\l§ base conipiied tyith ail conditions precedent

Z’?. C§At: base concnrrently stith the filing oftnis complaint3 sets/ed a copy

of the sarne open tire §ecretary of labor and Secretary of the ireasttry,

o

 

 

Ca

wm

l\$

C;DKO%”-JO\UJ>W

\) [\.) )-1 w-~ w »_¢ »--~ ---» -»»~ »---* twa w---a
l“-* C`.I`D \C> 00 W~~~~l C?\ Ur la W l\) »-

l

l\)
bel

;e 5:18-CV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 7 of 13 Page |D #:7

SECOND CLAIM FOR RELIEF
(DEFALCATION ()F FIDUCIARY BY THE MISAPPR()PRIATION
()F VACATION FUNDS HELD IN FIDUC!ARY CAPACITY
AGAINST FRANCISC() JAVIER G()NZALE'Z, JR.,
also known as JAVIER GONZALEZ, an individual
and DOES 6 through 10)

28. PLAlNTlFFS reallege and incorporate herein by reference each and
every allegation contained in paragraphs l through 23 of their First Clairn for Relief
and allege a Second Clairn for Relief against lNDlVlDUAL for defalcation of
fiduciary by the misappropriation of vacation funds held in fiduciary capacity by
ll\lDl”\/IDUAL as follotvs:

29. l`lie `Vacation Plan tvas created by the AGREEMENTS,

3d lite AGREEMENTS obligate EMPLOYBR to include tire arnounts to
be paid to the `\Facation Plan in the individual employees taxable incorne and to
submit the arnoth so deducted monthly to the Vacation Plan,

3 lt PLAlNTlFFS are informed and believe andy based on such information
and belief, allege that during the rnonths of Gctober ZOl? and l\lovernber ZGl?’,
ll\ll:>l‘tfll)leL Witlrheld funds frorn EMPLOYERis employees lNDlVlDUAL
failed to properly forward the Withheld funds to the `Vacation Plana in an amount to
be proven at trial By acting in this rnannen lNDlVlDUAL exercised discretionary
authority or control over the assets of the Vaeation Plan and Was thus a fiduciary

32 l)lsrall\l'l`ll:li`§ are informed and believe and based on such information
and belief, allege that §MPLGYER Was, and still is, justly and truly indebted to said
'v’acation Plan las to contributions only) in an arnount as set forth in `lE:Xliibit “3.”

33 ?Li§iil\lllf§$ are inforrned and believe and based on streit inforrnation
and beliefi allege that §MPL®YER§ v~i/asz and still is, further indebted to said
lti%,ication Pian §as to contributions oniy`) for additional arnounts to be proyen at trial

’?

aec in assurning the obligations to ascertain and report contributions to the

’§’

 

 

Cal§e 5:18-CV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 8 of 13 Page |D #:8

\......»

Vacation Plan, lNDl\/iDUAL entered into a fiduciary relationship With the
Vacation Plan, and Was thereby obligated to pay the Vacation Plan all monies
withheld from the empioyees’ Wagesi

35. PLAINTIFFS are informed and believe and, based on such information
and belier allege that by failing to segregate trust property, by misappropriating or
failing to account Jfor trust property and by failing to timely tender funds Withheld
front employees to the \/’acation Plan; lNDlVlDUAL breached lNDlVlDUAL’S
fiduciary obligations and thus engaged in defalcation

36 At ail times material herein, iNDi`\/IDUAL is and was a fiduciary With
respect to the PLANS within the meaning of Seetinn B(Zl)(A) of ERISA;, 29 U.S.C.

§ iGOZ(Zi)(A), because lNDlVlDUAL exercised discretionary authority or contrei

C`;‘“\OOO“-~IG\U¥-£Z>»WN

lady-uaw
£\)»~»-‘

respecting management of disposition of assets of the PLANS.

iii 3'?'. By engaging in the acts and omissions described herein, iNDi\/FIDUAL
lift caused assets of the PLANS to inure to the benefit of an employer, nameiy

15 El`\/iPiLOYER3 and not to the benefit ei` participants in the PLANS and their

le beneficiaries and not for defraying reasonable expenses of the PLANS* These

i’? actions Were in violation ef Section 403(e)(l) of §RlSA.? 29 U.SQC. §i li)§(c)(l)e

iS

§§ THIRD CLAIM FOR RELIEF

§§ (SPECIFIC PERFORMANCE F()R SPECIFIC

Zi MISSING REPORTS AGAINST TEC INSTALLATIGN& INCS§

22 a Caiifornia corporation;

23 and DOES 1 THROUGH 5}

241 33 PLAiNTi§§S realiege and incorporate herein by reference each and
25 every aiie§ation centained in paragraphs l thron§h .’i? oi” thei; §irst and Secenri

2a Ciairns §oi: Reiiei and aiie§e a Third Ciaini for i§eiiei` against §MPL§)Y§R i`er
Z? Specific i§ei‘§ern”iance int Riissin§ Reperta as i`oiiows:

123 39 ihis action ier specii`ie pei‘i`ol‘niance arises ana jnrisdietiea eis the coart

§

 

 

Ca

l\J

CD\©OO-~}O\MJ>W

;e 5:18-CV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 9 of 13 Page |D #:9

is founded on Section BUi of the LMRA (29 U.S.Ci §iSSA) and Section 502 of
ERISA, as amended (29 U¢S.C. §l i32).

lift The AGREEMENTS require El\/IPLGYBR to compiete and snbrnit
REPORTS stating the amount of contributions owed along With fringe benefit
contributions to the PLANS at their place of business in L.os Angeles, California, on
or before the 25th day of each month foilowing the month during which the hours
for Which contributions are doe Were Wori<ed or paid for.

file EMPLOYER has faiied to submit RBPORTS and contributions for the
foiiowing rnonths: San Diego Carpenter Reports for l\/iarch 20 i ? and i\/iay ZGli/`
throngh Septernber Z§léi;, and Carpenter Reports for Decernber ZGi7 through
Septeniber ZGZS.

el ?he PLANS have no adequate or speedy rentede at law, as the PLANS

are enable to caicniate the arnottnt owing

FOURTH CLAIM FOR RELIEF
{INJUNCTIVE RELIEF FOR FAILURE T() TIMELY FILE
AND PAY EMPL()YER l\/IONTHL`Y REPORTS AGAINST
TEC INSTALLATIONS§ INCQ,
a Caiifornia corporation and BOES `i THR()UGH 5)

£3, PLAiNTiFFS reailege and incorporate herein by ret`erence each and
every aiiegation contained in paragraphs t through 42 of their birsti Second and
Wi`hird Ciairns for Reiief and aiiege a Foerth Ciairn of Reiief for injnnctiye Relief
against Eh/iPLOYER as foiiows:

449 ERiSA Section SGZ{a) provides in part: bit ciyii aetion rnay be brought
. . . (3§ by a particinant:, beneficiaryjj or tidnciary trail to enjoin any aet or praetice
nrhieh sfioiates any provision o§ this titie or the terrns ei` the piani § t ft

45 edditionaiiy? §eetien § l § oi` i':`,iti$ia {29 tjr§.i:, § ii-/-i§`ji§ as arnended

nrayides ”§t/’ery ern:oioyer sabo is obiigateci to snake contributions to a

§§

 

 

Casii\ 5:18-cV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 10 of 13 Page |D #:10

l multiemployer plan under the terms of the plan or under the terrns of a collectively

l\~)

bargained agreement shall, to the extent not inconsistent With law, rnal<e such
contributions in accordance With the terrns and conditions of such plan or such
agreement“.

46; EMPLOYER has failed to submit REPORTS and/or remit full
contributions to the PLANS for the period of June 2016 through Septeniber 2318,
and n’iay fail to furnish REPORTS or rernit contributions to the PLANS for
subsequent rnonths.

4'?. As a result of EMPLGYER’s failure to pay contributions on the dates

C.“.»t\OOO“»-JO`\M-l`-\W

m

on tyhich its contributions Were due, El\/IPLOYER has becorne indebted to the

y......zi
>......M

PLAl\iS for contributions, liquidated damages5 and interest

435 PLAlNl`lFFS timely notified EMPLGYER by letter of each

w-~¢ »-»~¢ i--¢
ila W I\~,)

delinquency and of the assessment of each delinquency, and repeatedly demanded

payment or the delinquencies lo datej EMPLGYER has failed to pay the

twa
left

delinquencies owed to the PLANSi
49 EMPLOYER's failure to promptly pay its delinquencies to the PLANS

»-----»
\»JO"\

on the dates on Which such contributions Were due is a violation oithe
AGREEMEN?S.
5®, EMPLGYER’s delinquencies to PLAINTYFS have occurred frorn

»-~…
\OOO

23 iune little and are continuing

2l 5 l. Eh/lPLGYER Will continue to refuse or fail to pay contributions to the
22 PLANS and thereby create future unpaid delinquencies during the remaining terrns
23 of the AGREEMENTS. Unless EMPLGYER is enjoined front failing to nial<e its
24 contributions and restrained front incurring delinci“uencies§ the Piii§i\i§ Will suffer
2d irreparable iniury for tcriticer there is no adeouate rernedy at late since, among other
2c thingsz the i;iii§l\l$ ntiii be required to bring a niuitiplicity ot` actions at late to

22 recover the delinquencies as they occurs to the l:’liiai\i§l great expense and hardship

2d i:urtherz uniess Enrl?i_,§‘i"§h is so enioinedz based on experiences nfith other

iii

 

 

Casll 5:18-CV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 11 of 13 Page |D #:11

l similarly situated employers, the P`LANS have little prospect of ever collecting on

2 the additional delinquencies incurred as such employers frequently petition for
3 bankruptcy, dissolve or otherwise cease doing business as a result of the financial
il difficulties involved in their delincpiencies5 and the PLANS are unable thereafter to
5 collect delinquencies thus owing
6
?’ WHEREFORE? PLAlNTlFFS pray for judgment as iollovvs:
3 F()R PLAINTIFFS’ FIRST CLAll\/l F()R RELIEF
9 (DAMAGES FOR F`AILURE T() PAY FRINGE BENEFIT
id CONTRIBIJTIONS AGAINST TEC INSTALLATIGNS, INC.,
l l a California corporation
i2 and I)GES I THROUGH 5)
l3 l. liar contributions in the surn oi$l’?',§d~$,§d;

la 2. l~`or interest and liquidated r.iarnages7 as provided in the AGREEMENTS;

l a 3 For a statutory arnount equal to the greater of the interest on unpaid

le contributions Which Were owing as oi` the tirne ofthe filing of the complaint herein
l'? (at the rate prescribed by ia‘a/), or liquidated damages as provided in the

id AGREEl\\/lEl\ll`Sis in an amount to be determined

§§

2d F€)R PLA§NTIFFS§ SECQND CLAIM FGR REL;{EF

2l {DEFALCATION QF FIDUCEARY BY THE MISAPPR()PRIATION

22 GF VACATION FUNI)S HELI} il\l FIDUCIARY CAPACI'§`Y

23 A(;AINST FRANCESCG JAVIER GONZALEL .IRa

2d also linoivn as dia&il§i§; GQNZALEZ, an individual

25 and DGES d THRQUGH iti`)

2d i. that the court determine that iNDi§§li)t§éis is iiabie for the tunds withheld

22 irons employees i`or the tiacation i)ian in the amount ct 32§§5§£;§§;

23 2, inat the court determine that ii\l`i§iirtlii:}`l§i/s,is is liable i`or tanner tends

ii

 

 

Cas£ 5:18-CV-02358-.]GB-SP Document 1 Filed 11/05/18 Page 12 of 13 Page |D #:12

W§thheld from employees for the Vacatlon Plan in an amount to be proven at trial
and as provided in the AGREEMENTS; and
3. Thet the eonrt determine the remaining lesne§; anal tender judgment for

PLAINTIFFS for the amount of debt, plus interest as proven at trial

FOR PLAINTIFFS’ THIRD CLAIM FOR RELIEF
(SPECIFIC PERFORMANCE FOR SPECIFIC MISSING
REP()RTS AGAINS'I" TEC INS'I`ALI_N¢t[lf`l()l\lSz INC,,
a California corporation
and D()ES 1 THR()UGH 5)
lt lint EMPLOYER be eompelleé to forthwith Sobrnlt the REPGRTS for

the following months along Witlz the nppropylnte eonttibutions; Sen Dle§o
Cen‘pentet Reporte toy Ma§eh §§l? end Me,y ZGl'? through Se§§tetnl:e:" Zt}l S; end
Cnrpenter Repozte toy Deee:nber 29l7 through Septeml:)er ZUlS.

FOR PLAINTIFFS§ FOURTH CLAIM F()R REL!EF
{INJL?NCTIVE RELIEF FOR FAILURE T() TIMELY FILE AND
PAY EMPLOYER MONTHLY REPORTS AGAINST
TEC §NSTALLATIONS, INCQ, a California corporation
and D()ES l THR()UGH §§
lg Fot lSSn§nee of notlz preliminary ann nennenent ln§nnetlons reettninln§
and en§oln§ng EMPLGYER, toy So long as §MPLGYER leerne;§ne bonnett to :nel§e any
ne.yn”tente or eontri`ontlon§; to the §}LANS, nom telling to elel§\fer or canoe to `t)e
dellze§eel to PLA§NY§H:FS§ no later then the 25th dn;; o§ the month
e. sit eotn§lete§ ttn::nfnl§ noel eee'n§‘n§e §:nnlojzefe §f§ontl:§y Re§ozt to
T§'n§teee eovet:’tn§ all em§lo§fee§ of §§YLQYE;R enn:tlo§ed owing the
n§etfl§::ns neont:n tinney the AGR§§M§NTS;

§§ § §ec§et'e:t§on t`?om § zezponellole employee of El¥i?§t:§§’§§

§§

 

 

CaS

y.....¢

\~O 00 \] O'\ U`e 43 ‘\.»J w

 

z5:18-cv-02358-.]GB-SP Document 1 Filed 11/05/18 Page 13 of 13 Page |D #:13

attesting from his or her personal knowledge under penalties of perjury
to the eornpleteness, truthfulness, and accuracy for the Monthly
Report; and

e. A Cheek for the full amount owing on the Monthly Report.

2. For Subrnission and timely payment of the Brnployers Monthly
Reporte to Trustees for the months ot` lane 2916 through the present, So long as
the EMPLOYER remains bound to make any payments of contributions ro the
?LANS,

AS T() ALL (`)F PLAINTIFFSe CLAIMS F()R RELIEF:

it For reasonable attorney§ fees‘,

2 §or costa ofthie action;

3, For further eontrihntione according to proof; and

ii For each other and farther reiiei as the court deems proper

near remember _… , ama oeCARLo& SHANLEY,
a Professional Corporation

By; N ga

§ E ““Fl: §El\i
Attorneg/'S for Plaintiffs,
CARPENTERS SOUTHWEST
ADMINISTRAHVE CORPORAT§GN and
BOARD Ol: TRUSTEES §OR THE

CARP§NTERS SGUTH\VEST TRUS”§S

 

 

